Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 1 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 2 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 3 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 4 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 5 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 6 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 7 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 8 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 9 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 10 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 11 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 12 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 13 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 14 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 15 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 16 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 17 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 18 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 19 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 20 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 21 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 22 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 23 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 24 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 25 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 26 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 27 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 28 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 29 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 30 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 31 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 32 of 33
Case 2:19-bk-05233-BKM   Doc 10 Filed 04/30/19 Entered 05/01/19 09:59:45   Desc
                         Main Document    Page 33 of 33
